Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments to claims 1, 8, 15, 17 and 24 have been entered.
Claims 2, 9-10 and 16, are cancelled.
4.	Accordingly, claims 1, 3-8, 11-15 and 17-24, are pending.

 
Response to Amendments/Remarks
35 U.S.C. § 101
5.	Claims 1, 8 and 15 continues to be directed towards a financial transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a computing device, an issuer system, a processor, a memory, and a blockchain” do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The computer technology merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

35 U.S.C. § 103
6.	The amendments/remarks to the claims filed on 02/22/2022, are not persuasive and has resulted in 35 U.S.C. § 103 rejections, as detailed below.
Examiner respectfully disagrees. Firstly, in response to applicant's arguments 
against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as Applicant response is merely attacking the references individually instead of the obviousness in the combination of Davis in view of Tran and Cudson. Secondly, the office action never disclosed that Davis teaches the function of “a blockchain network that comprises a computing device and hosts a token smart contract”, and “Invoking. by the blockchain network, the token smart contract...” these are taught by Tran in (Fig. 13A item 8-10 ¶¶ [0123]), and 
(Fig. 13A ¶¶ [0033]-[0034]), respectively. The newly added limitation “invoking, by the blockchain network, “...” to adjust the token balance for the user public blockchain address according to the transaction amount based at least in part on the crediting of the merchant account and the mapping of the user public blockchain address to the token balance” is taught by Davis (¶¶ [0102]-[0104], [0126]-[0128]), and “Invoking. by the blockchain network, the token smart contract...” is taught by Tran (Fig. 13A, ¶¶ [0033]-[0034]). Therefore, the combination of Davis and Tran teaches this new limitation.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1, 3-8, 11-15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1, 3-7, 21 and 24 are directed to a method, claims 8, 11-14 and 22 are directed to a computer-based system, claims 15, 17-20 and 23 are directed to an article of manufacture. Therefore, these claims fall within the four statutory categories of invention.
9.	The claim(s) are directed to a financial transaction, which is an abstract idea. Specifically, the claims recite “transmitting... to a token smart contract...”; “receiving... a transfer notification...”; “retrieving... the transaction account identifier...”; “adjusting... a transaction account balance...”; “crediting... a merchant account...”, invoking...  to adjust the... balance for the user... according to the transaction amount based at least in part on the crediting of the merchant account and the mapping of the user... balance”, “invoking... to finalize... the transfer transaction”, which is fundamental economic practice grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a financial transaction, sending a transfer notification to a smart contract, retrieve from the transfer notification, the transaction account identifier, merchant identifier, user and merchant public address, determining transaction amount, crediting a merchant account base on the transaction amount, and then store the transaction into a database, which is a form of a commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such “a computing device, an issuer system, a processor, a memory, and a blockchain”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
10.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processor, an issuer system, a blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a transfer notification in a financial transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
11.	Claim 8 recites the additional elements of a blockchain network that comprises a computing device and hosts a token smart contract, the computing device comprising a processor and a memory, and machine-readable instructions stored in the memory which is configured to communicate with the processor, wherein the machine-readable instructions, when executed by the processor, cause the computing device to perform operations. However, this does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, it is using a computer or processor to automate and/or implement the abstract idea of a financial transaction. Claim 8 is not patent eligible.
12.	Dependent claims 3-7, 10-14 and 17-23 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  


Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 3-8, 11-15 and 17-24, are rejected under 35 U.S.C. 103 as being unpatentable over Steven Charles Davis, (US 20160342989 A1) in view of Tran et al., (US 20170232300 A1) and further in view of Cusden et al., (US 20170344988 A1).
15.	With respect to claim 1, 8 and 15, Davis teaches a method, system and an article of manufacture for processing a transaction comprising a computer device comprising:
	the computing device comprising a processor and a memory (Fig. 2 item 204, Fig. 3, ¶¶ 0138-0139), and 
	a memory (Fig. 2 item 216, Fig. 3, ¶¶ 0138-0139), and
machine-readable instructions stored in the memory which is configured to communicate with the processor, wherein the machine-readable instructions, when executed by the processor, cause the computing device to perform operations (Fig. 2, 3 ¶¶ 0138-0139) comprising:
receiving, by the blockchain network, a broadcast of a transfer transaction from a user blockchain wallet executed on a client device for a purchase transaction (¶¶ 0028-30).
determining, by the system that comprises an issuer repository, the transaction account identifier and a merchant identifier associated with the transfer notification based at least in part on performing a query at the issuer repository, the query being based at least in part on the user public blockchain address and the merchant public blockchain address (¶¶ [0069]-[0070] and [0082]).
adjusting, by the system in electronic communication with an accounts receivable system, a transaction account balance associated with the transaction account identifier based at least in part on the transaction amount (¶¶ [0027], [0058]-[0060],  [0067]-[0068]).
 crediting, by the system in electronic communication with an acquiring bank, a merchant account based on the transaction amount (¶¶ [0027], [0058]-[0060], [0067]-[0068]), and
“invoking, by the blockchain network “...” to finalize the transfer transaction based at least in part on receiving the user public blockchain address, the merchant public blockchain address, and the transaction amount from the issuer system (¶¶ [0027], [0058]-[0060], [0067]-[0068]).
invoking, by the blockchain network, “...” to adjust the token balance for the user public blockchain address according to the transaction amount based at least in part on the crediting of the merchant account and the mapping of the user public blockchain address to the token balance (¶¶ [0102]-[0104], [0126]-[0128]).
Davis, does not explicitly disclose a method for processing a transaction comprising:
	a blockchain network that comprises a computing device and hosts a token smart contract.
“...wherein the token smart contract comprises a mapping of a user public blockchain address for the token to a token balance...”
generating, by a system that comprises an issuer system and a blockchain network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network, wherein the token smart contract comprises a mapping of a user public blockchain address for the token to a token balance.
invoking, by the blockchain network, the token smart contract to write the transfer transaction to the blockchain network based at least in part on the blockchain network receiving the transfer transaction from the user blockchain wallet of the client device, wherein the transfer transaction comprises the user public blockchain address associated with the blockchain public key, a merchant public blockchain address, and a transaction amount associated with the token.
invoking, by the blockchain network, the token smart contract to transmit a 
transfer notification to the issuer system based at least in part on the transfer 
transaction being written to the blockchain network.
 “invoking, by the blockchain network, the token smart contract...”
However, Tran et al. disclose a method for processing a transaction comprising:
	a blockchain network that comprises a computing device and hosts a token smart contract (Fig. 13A item 8-10, ¶¶ [0123]). 
“...wherein the token smart contract comprises a mapping of a user public blockchain address for the token to a token balance...” (Fig. 13A, item 8, ¶¶ [0123], [0137], [0143], [0147], [0157]). 
invoking, by the blockchain network, the token smart contract to write the transfer transaction to the blockchain network based at least in part on the blockchain network receiving the transfer transaction from the user blockchain wallet of the client device, wherein the transfer transaction comprises the user public blockchain address associated with the blockchain public key, a merchant public blockchain address, and a transaction amount associated with the token (Fig. 13A, ¶¶ [0033]-[0034], [0048], [0118]-[0124], [0132]-[0135] and [0197]-[0202]).
invoking, by the blockchain network, the token smart contract to transmit a transfer notification (“...with notices and receipts sent to all relevant parties”, ¶¶ [0132]) to the issuer system based at least in part on the transfer transaction being written to the blockchain network (Fig. 13A-13I, ¶¶ [0012] and [0122]-[0132]).
With respect to “invoking, by the blockchain network...”
“invoking, by the blockchain network, the token smart contract...” (Fig. 13A, ¶¶ [0033]-[0034], [0157], [0205]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction information enhancement as disclosed by Tran et al., in the device of Davis, the motivation being to overcome the limitations, such as having a blockchain smart contracts been used with the device to facilitate secure operation.
The combination of Davis and Tran, does not explicitly disclose a method for processing a transaction comprising:
generating, by a system that comprises an issuer system and a blockchain network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network “...”.
However, Cusden et al., disclose a method for processing a transaction comprising:
generating, by a system that comprises an issuer system and a blockchain 
network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network”...” (Fig. 4 item 402-404, ¶¶ [0016], [0020]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction information enhancement as disclosed by Cusden in the device of the combination of Davis and Tran, the motivation being to overcome the limitations, such as having the smart contract which, via its computer protocols, are capable of automatically enforcing themselves using their respective programmed rules to process information taken as input and to take required actions.

16.	With respect to claim 3 and 17, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Tran et al., disclose a method for processing a transaction comprising:
wherein finalizing the transfer transaction further comprises invoking, by the blockchain network, the token smart contract to adjust a user token balance associated with the user blockchain wallet based at least in part on the user public blockchain address and the transaction amount. (Fig. 13A, ¶¶ [0033]-[0034], [0048], [0118]-[0124], [0132]-[0135] and [0197]-[0202]).
	
17.	With respect to claim 4, 11 and 18, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore, Davis disclose a method for processing a transaction further comprising: wherein the token generation request comprises a token amount and the blockchain public key which is associated with the user public blockchain address (Fig. 7, 8, ¶¶ [0054]-[0055], [0068]-[0070] and [0082]).
	
18.	With respect to claim 5, 12 and 19, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore, Davis disclose a method for processing a transaction comprising:
wherein finalizing the transfer transaction further comprises invoking, by the blockchain network”...” to adjust a merchant token balance associated with a merchant blockchain wallet based at least in part on the merchant public blockchain address and the transaction amount (Fig. 8, 11, 12, ¶¶ (¶¶ [0102]-[0104], [0126]-[0128]).
And Tran further teaches wherein finalizing the transfer transaction further comprises invoking, by the blockchain network, the token smart contract...” (Fig. 13A, ¶¶ [0033]-[0034], [0157], [0205]). 

19.	With respect to claim 6, 13 and 20, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore, Davis disclose a method for processing a transaction further comprising: registering, via the issuer system, the merchant public blockchain address in association with the merchant identifier at an issuer repository (Fig. 7, 8, 9, 10, 11, 12, ¶¶ [0054]-[0055], [0066]-[0070] [0082] and [0121]-[0122]).

20.	With respect to claim 7 and 14, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
Furthermore Tran et al., disclose a method for processing a transaction comprising: wherein the token smart contract comprises an Ethereum Request for Comments 20 (ERC-20) compliant token (Fig. 13E, ¶¶ [0146] - compliance with a smart contract, [0147] - such as Ethereum (ETH), Bitcoin, Litecoin and PPCoin).

21.	With respect to claims 21, 22 and 23, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
Furthermore, Davis disclose a method for processing a transaction further comprising, wherein finalizing the transfer transaction is further based at least in part on receiving a transfer confirmation from the acquiring bank (Fig. 5 item 514, ¶¶ [0082]-[0083]).

 22.	With respect to claim 24, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis disclose a method for processing a transaction further comprising,
wherein the transfer notification comprises the user public blockchain address, the merchant public blockchain address, and the transaction amount associated with the purchase transaction (¶¶ [0007], [0057], [0102]-[0104]).


Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

24.	The prior art made of record and not relied upon:
1)	(US 20170310653 A1) – Zhihui ZHANG, Client, server, method and identity verification system - a server and a method for verifying an identity of a user, and an identity verification system.
2)	(US 20190253258 A1) – Thekadath et al., Smart Device - Systems and methods for creating a universal record - Embodiments of the invention provide systems and methods for combining multiple blockchain systems into a single blockchain system. For example, separate types of information, such as medical information, academic achievement information, employee data, access rights, financial transactions, and any other suitable information can all be recorded in a single blockchain.
3) 	(US 20220021538 A1) – Madisetti et al., BLOCKCHAIN TOKEN-BASED CLOUD ORCHESTRATION ARCHITECTURE FOR DISCRETE VIRTUAL NETWORK INSTANCES – relates to systems and methods for improving the linking smart contracts in transactions on a blockchain network.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                     /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685